Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments pages 10-13, with respect to the rejection(s) of the independent claim(s) 21 (30 and 38) and the rejection(s) of the dependent claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.
Terminal Disclaimer
The terminal disclaimer filed on 01/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/101,689 has been reviewed and is accepted. The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Michael Fainberg
(Registration No. 50,441) on 01/14/2022.
Please replace the Claims as follows:
1.	(Currently Amended) A computer-implemented method for transmitting critical data between a client device and a server, comprising:
	dividing, at the client device, a first data structure intended for transmission to the server into at least a first data substructure containing critical data and a second data substructure that does not contain critical data, wherein the critical data comprises a plurality of personal and related data items stored together in the first data substructure and having restrictions related to the gathering, storage, accessing, dissemination and processing thereof by laws of a jurisdiction in which the client device is located; 

	transmitting the at least third and fourth data substructures to the server via a network node having a transformation module without being recombined; and 
	transmitting the second data substructure not containing critical data to the server bypassing the network node having the transformation module, 
	wherein the second, third and fourth data substructures are combined into a second data structure at the server after being obtained, and 
	wherein a primary transformation of the data substructures at the client is performed with no possibility of an inverse transformation of the data by the transformation module, wherein the transformation module performs a secondary transformation of the data substructure passing through the network node with no possibility of an inverse transformation at the server or the client device. 

2.	(Original) The method of claim 1, wherein the network node having the transformation module is situated in a regional network different from a regional network in which the server is located, and not in a same intranet with the server or the client.

3.	(Original) The method of claim 2, wherein the regional network of the network node having the transformation module and the regional network of the server are situated in different jurisdictions. 

4.	(Original) The method of claim 1, the transformation module of the network node is configured to transform each data substructure in succession as the data substructure passes through the network node.

5.	(Original) The method of claim 4, wherein an original copy of the substructure and the transformed substructure are not saved at the node after the transformation. 

6.	(Original) The method of claim 1, wherein the transformation module is an anonymization module configured to transform each data substructure using an encryption algorithm. 

7.	(Original) The method of claim 1, wherein the data of the second data substructure not containing critical data is transformed by the transformation module using asymmetrical encryption using a private encryption key and a public encryption key, where the public encryption key is sent to the client device and the private encryption key is stored at the server.

8.	(Canceled).

9.	(Currently Amended) A system for transmitting critical data between a client device and a server, comprising:
	a memory device configured to store a first data structure;
	a hardware processor communicatively coupled to the memory device, and configured to:
		divide a first data structure intended for transmission to the server into at least a first 	data substructure containing critical data and a second data substructure that does not contain 	critical data, wherein the critical data comprises a plurality of personal and related data items 	stored together in the first data substructure having restrictions related to the gathering, storage, 	accessing, dissemination and processing thereof by laws of a jurisdiction in which the client device 	is located;
		when the criticality of the data is based, at least in part, on finding at least two personal 	and related data items stored together in the first data substructure, divide the first data 	substructure containing the critical data into at least a third and fourth substructures and place 		one of the at least two personal data items into the third data substructure and the other of the 	at least two personal data items into the fourth substructure;
		transmit the at least third and fourth substructures to the server via a network node 	having a transformation module without being recombined; and
		transmit the second data substructure not containing critical data to the server bypassing 	the network node having the transformation module, 
		wherein the second, third and fourth data substructures are combined into a second data 	structure at the server after being obtained, and 
		wherein a primary transformation of the data substructures at the client is performed 	with no possibility of an inverse transformation of the data by the transformation module, 	wherein the transformation module performs a secondary transformation of the data substructure passing through the network node with no possibility of an inverse transformation 	at the server or the client device.
	
10.	(Original) The system of claim 9, wherein the network node having the transformation module is situated in a regional network different from a regional network in which the server is located, and not in a same intranet with the server or the client.
	
11.	(Original) The system of claim 10, wherein the regional network of the network node having the transformation module and the regional network of the server are situated in different jurisdictions. 

12.	(Original) The system of claim 9, the transformation module of the network node is configured to transform each data substructure in succession as the data substructure passes through the network node.

13.	(Original) The system of claim 12, wherein an original copy of the substructure and the transformed substructure are not saved at the node after the transformation. 

14.	(Original) The system of claim 9, wherein the transformation module is an anonymization module configured to transform a data substructure using an encryption algorithm. 

15.	(Original) The system of claim 9, wherein the data of the first data substructure not containing critical data is transformed by the transformation module using asymmetrical encryption using a private encryption key and a public encryption key, where the public encryption key is sent to the client device and the private encryption key is stored at the server.

16.	(Canceled).

17.	(Currently Amended) A non-transitory computer readable medium comprising computer executable instructions for transmitting critical data between a client device and a server, including instructions for:
	dividing, at the client device, a first data structure intended for transmission to the server into at least a first data substructure containing critical data and a second data substructure that does not contain 
	when the criticality of the data is based, at least in part, on finding at least two personal and related data items stored together in the first data substructure, dividing the first data substructure containing the critical data into at least a third and a fourth data substructures and placing one of the at least two personal data items into the third data substructure and the other of the at least two personal data items into the fourth substructure;
	transmitting the at least third and fourth data substructures to the server via a network node having a transformation module without being recombined; and
	transmitting the second data substructure not containing critical data to the server bypassing the network node having the transformation module, 
	wherein the second, third and fourth data substructures are combined into a second data structure at the server after being obtained, and 
	wherein a primary transformation of the data substructures at the client is performed with no possibility of an inverse transformation of the data by the transformation module, wherein the transformation module performs a secondary transformation of the data substructure passing through the network node with no possibility of an inverse transformation at the server or the client device.
	
18.	(Original) The non-transitory computer readable medium of claim 17, wherein the network node having the transformation module is situated in a regional network different from a regional network in which the server is located, and not in a same intranet with the server or the client, wherein the regional network of the network node having the transformation module and the regional network of the server are situated in different jurisdictions. 

19.	(Original) The non-transitory computer readable medium of claim 17, the transformation module of the network node is configured to transform each data substructure in succession as the data substructure passes through the network node, wherein an original copy of the substructure and the transformed substructure are not saved at the node after the transformation. 

20.	(Original) The non-transitory computer readable medium of claim 17, wherein the data of the second data substructure not containing critical data is transformed by the transformation module using 
Allowable Subject Matter
 Claims 1-7, 9-15, and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
  teaches a method for transmitting critical data between a client device and a server, comprising: dividing, at the client device, a first data structure intended for transmission to the server into at least a first data substructure containing critical data and a second data substructure that does not contain critical data, dividing the first data substructure containing the critical data into at least a third and a  fourth data substructures.   
  teaches wherein the critical data comprises a plurality of personal and related data items stored together in the first data substructure and having restrictions related to the gathering, storage, accessing, dissemination and processing thereof by laws of a jurisdiction in which the client device is located; wherein a primary transformation of the data substructures at the client is performed with no possibility of an inverse transformation of the data by the transformation module, and wherein the second, third and fourth data substructures are combined into a second data structure at the server after being obtained.  
  teaches transmitting the at least third and fourth data substructures to the server via a network node having a transformation module without being recombined; and transmitting the second data substructure not containing critical data to the server bypassing the network node having the transformation module.  
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claims 1, 9, and 17.
Although Howe  discloses a method for transmitting critical data between a client device and a server, comprising: dividing, at the client device, a first data structure intended for transmission to the server into at least a first data substructure containing critical data and a second data substructure that does not contain critical data, dividing the first data substructure containing the critical data into at least a third and a  fourth data substructures, Howe does not disclose wherein the critical data comprises a plurality of personal and related data items stored together in the first data substructure and having restrictions related to the gathering, storage, accessing, dissemination and processing thereof by laws of a jurisdiction in which the client device is located; wherein a primary transformation of the data substructures at the client is performed with no possibility of an inverse transformation of the data by the transformation module, and wherein the second, third and fourth data substructures are combined into a second data structure at the server after being obtained; transmitting the at least third and fourth data substructures to the server via a network node having a transformation module without being recombined; and transmitting the second data substructure not containing critical data to the server bypassing the network node having the transformation module.  Furthermore, the Examiner notes prior art teachings, such as LaFever, which teaches wherein the critical data comprises a plurality of personal and related data items stored together in the first data substructure and having restrictions related to the gathering, storage, accessing, dissemination and processing thereof by laws of a jurisdiction in which Kothari, which teaches transmitting the at least third and fourth data substructures to the server via a network node having a transformation module without being recombined; and transmitting the second data substructure not containing critical data to the server bypassing the network node having the transformation module. However, the Examiner notes that the prior art does not properly disclose dividing the first data substructure containing the critical data into at least a third and a fourth data substructures, transmitting the at least third and fourth data substructures to the server via a network node having a transformation module without being recombined; and transmitting the second data substructure not containing critical data to the server bypassing the network node having the transformation module, wherein the second, third and fourth data substructures are combined into a second data structure at the server after being obtained.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Claims 2-8, 10-16, and 18-20 are allowable based on at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436